Citation Nr: 1132324	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-03 320A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan.

In June 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  Also of record is a transcript of a hearing held at the RO in October 2007. 

The claims on appeal were previously before the Board in September 2009, at which time they were remanded, primarily for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand as pertains to the service connection claims for hearing loss and tinnitus.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  As will be explained further herein, additional development is required in conjunction with the service connection claim for a psychiatric disorder, to include PTSD. 

It is noted that the September 2009 Board decision reflected consideration of issues including entitlement to service connection for PTSD.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be explained herein, the record in this case reflects that psychiatric disorders other than PTSD have been diagnosed.  Accordingly, the Board has recharacterized the claim for PTSD more generally, to reflect consideration of other diagnosed psychiatric disorders, as reflected on the cover page.

The claims for service connection for tinnitus and for a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's currently manifested bilateral hearing loss has been chronic and continuous since service, or that it is etiologically related to his period of active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letters dated in March 2006, August 2007, September 2009, and March 2011, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letters informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in the March 2006 and August 2007 letters. Adjudication of the claims on appeal was undertaken in a December 2006 rating decision and Statement of the Case was issued in January 2007, followed by the issuance of Supplemental Statements of the Case in January 2008 and May 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed and that all available evidence necessary for an equitable resolution of the service connection claim for hearing loss has been obtained.  The Veteran's service treatment records have been obtained.  Also on file are the Veteran's post service private medical records, as well as VA records dated through January 2011.  In addition, a VA examination relating to the claims on appeal was conducted in August 2006, which included opinions addressing the onset and etiology of the claimed conditions.  An addendum to that examination report was added to the file in October 2009.  Records and a decision from the Social Security Administration are also on file.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided herein on appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In March 2006, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) reflects service with the United States Army with a military occupational specialty of automotive repairman.

The service treatment records include an enlistment examination report of May 1964 reflecting that clinical evaluation of the ears and drums was normal and that the Veteran denied having any subjective complaints of ear trouble.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  On audiological evaluation conducted in May 1964, pure tone thresholds in decibels, as converted to ISO-ANSI standards, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
-5
LEFT
10
5
5
10
-5

The April 1965 separation examination report also reflected that clinical evaluation of the ears and drums was normal and that that the Veteran denied having running ears or ear trouble.  On April 1965 audiological evaluation, pure tone thresholds in decibels, already converted to ISO-ANSI format, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
5
5
5
0

None of the service treatment records mention hearing loss, tinnitus, or acoustic trauma.

The service treatment records also include a quadrennial examination report of May 1969, showing that clinical evaluation of the ears and drums was normal and that the Veteran denied having any subjective complaints of hearing loss or ear trouble.  On May 1969 audiological evaluation, pure tone thresholds in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
XX
5
LEFT
-5
0
5
10
5

In an March 2006 statement provided by the Veteran in conjunction with his original service connection claims for hearing loss and tinnitus, he stated that exposure to loud gunfire in service had caused hearing loss and for his ears to ring constantly since service.  

The Veteran was seen for a VA audiological consult in May 2004.  At that time, he gave a four to five month history of constant tinnitus.  The record indicated that in April 2003, the Veteran had fallen down, blacked out, and suffered from a concussion with subsequent memory problems.  On audiological evaluation, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
60
65
50
LEFT
15
30
40
60
36

Speech recognition of 96 percent in each ear was reported.  A diagnosis of mild to moderately-severe sensorineural hearing loss, bilaterally, was made.  

The Veteran was seen again by VA in October 2005, at which time he complained of hearing loss and tinnitus.  At that time, he gave a two year history of bilateral hearing loss, as well as a history of constant tinnitus since 1985.  A history of military noise exposure, post-service recreational noise exposure from hunting, and noise exposure from post-service employment as an electronics supervisor was noted.  On audiological evaluation, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
50
55
44
LEFT
40
30
55
60
46

Speech recognition of 96 percent in each ear was reported.  A diagnosis of mild to moderately-severe sensorineural hearing loss, bilaterally, was made.  

When seen again by VA in January 2006, the Veteran continued to report tinnitus.  Regarding the right ear, a pure tone hearing threshold average of 44 and a speech recognition score of 96 percent were reported.  With respect to the Veteran's left ear, a pure tone hearing threshold average of 46 and a speech recognition score of 96 percent were reported.  A diagnosis of mild to moderately-severe sensorineural hearing loss, bilaterally, was made.  The record also documents an assessment of tinnitus, treated in May 2004.

The Veteran submitted photographs of training at Fort Ord, in support of his contentions to the effect that he sustained acoustic trauma due to gunfire in service.  Also provided for the record was an uninterpreted private audiogram of February 2006 which appears to show bilateral hearing loss meeting the threshold requirements for a hearing disability under 38 C.F.R. § 3.385.  

A VA audio examination was conducted in August 2006 and the claims file was reviewed.  The Veteran gave a history of service related noise exposure from gun fire/explosives and being assigned to the motor pool.  Post-service occupational (electronic technician) and recreational (hunting) noise exposure was also documented.  On audiological evaluation, pure tone thresholds, in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
55
50
44
LEFT
40
40
50
55
46

Speech recognition of 92 percent in the right ear, and 88 percent in the left ear, was reported.  A diagnosis of mild to moderately-severe sensorineural hearing loss, bilaterally, was made.  The examiner observed that all military audiological evaluations, specifically those conducted in 1964, 1965 and 1969, showed normal hearing bilaterally.  Based upon this reasoning, the VA examiner opined that the Veteran's hearing loss was not related to acoustic trauma incurred during service.  

The August 2006 VA examination report reveals that the Veteran reported that the initial onset of bilateral constant tinnitus was during basic training, increasing in severity over time.  He reported that tinnitus really started bothering him in 1985, at which time the condition became unbearable.  The examiner referenced a VA treatment noted dated in August 2003, to the effect that the Veteran had stopped taking Celexa 2 days previously due to ringing in his ears and sleep impairment.  Also referenced was a March 2004 VA treatment note which revealed that the Veteran had complained on an eight month history of constant, steady, bilateral, symmetrical tinnitus, which began after the Veteran started taking medications for a psychiatric disorder.  The examiner stated that there was no medical documentation supporting the Veteran's account that the onset of his tinnitus was during or shortly after military service.  Based upon this reasoning, the VA examiner opined that the Veteran's tinnitus was not caused by or the result of acoustic trauma incurred during service.  

The Veteran presented testimony at a hearing held at the RO in October 2007.  The Veteran described an exercise during basic training, which was something of an obstacle course with explosives going off around the course.  He stated that his ears were ringing badly when he completed the course and he could not hear for a couple of hours.  He also reported sustaining acoustic trauma during service from firing machine guns, without using hearing protection.  The Veteran denied sustaining noise exposure during the course of his post-service employment as an electronic technician/supervisor, and mentioned that he had last worked in 1991.  He indicated that he had been in receipt of Social Security Administration benefits since 1991, due to depression.  The Veteran reported that he first sought treatment for tinnitus in 1980 or 1981 from Dr. C., and had tried to obtain those records but they were no longer available.  He indicated that he first sought VA treatment in 2003.    

The file contains Social Security Administration records which reflect that disability benefits were granted effective from September 1991, due to diagnoses of affective disorder and alcohol abuse. 

The Veteran presented testimony at a travel Board hearing held in June 2009, essentially recounting information previously provided during an October 2007 hearing held at the RO. 

An addendum to the 2006 VA audiological examination was provided in October 2009 and the report indicates that the claims file was extensively reviewed by a VA audiologist.  The Veteran reported that the initial onset of tinnitus was during basic training, increasing in severity throughout the years.  The examiner referenced August 2003 and March 2004 VA records previously mentioned in the 2006 VA examination report, and the results of audiological evaluation of 1964, 1965 and 1969 were summarized.  The examiner noted that when comparing enlistment and separation audiological examinations, no standard threshold shift was evident.  The examiner opined that since the separation examination report revealed normal hearing acuity bilaterally, with no standard threshold shift evident, the Veteran's hearing loss was not caused by or the result of military noise exposure.  

With respect to tinnitus, the October 2009 addendum indicates that tinnitus could arise from numerous conditions and take the form of many different sounds.  It was explained that tinnitus was a symptoms of an underlying condition which could range from ear pathology to a reaction to drugs including aspirin.  The report noted that according to the American Tinnitus Association, some medications are toxic to the ear and can cause tinnitus as a side effect.  The audiologist opined that evidence indicated that the onset of the Veteran's tinnitus after service was due to medication use, according to VA records which indicated that tinnitus started in 2003/2004.  The audiologist opined that the most likely etiology of the Veteran's tinnitus was a medication side-effect and explained that therefore, his tinnitus was less likely than not caused by or the result of military service noise exposure.  

Analysis

The Veteran has claimed that he has hearing loss for which service connection is warranted.  He maintains that this condition is related to acoustic trauma sustained during his period of active service.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system, such as hearing loss, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Hearing Loss

With respect to the hearing loss claim, the provisions of 38 C.F.R. § 3.385 define disability due to impaired hearing.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  In this case, Hickson element (1), evidence of currently manifested hearing loss, has been presented.  Specifically, upon VA audiological evaluations conducted in 2004, 2005, and 2006, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service in the United States Army.  He is competent to describe noise exposure sustained during service and his statements and testimony to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that absolutely no hearing deficit was demonstrated in either ear as shown by either the 1964 enlistment or 1965 separation examination report.  In fact, a hearing disability as defined under 38 C.F.R. § 3.385, was not shown at that time, or at any time prior to 2004.  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Even having established that the Veteran sustained acoustic trauma in service, the Board points out that acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was not initially shown until 2004, more than 35 years after the Veteran's separation from service; as such, service connection on a presumptive basis is not warranted.

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran has presented lay statement and hearing testimony to the effect that he has experienced hearing loss on a continuous and chronic basis in and since service.  However, his history of symptomatology in this regard has been inconsistent, nor do medical records on file reflect such chronicity.  In this regard, the Veteran has presented lay statements and testimony to the effect that the has experienced bilateral hearing loss in and since service.  However, a VA record of October 2005 reflects that the Veteran reported having a 2-year history of hearing loss.  As such, there is reason in this case to question the credibility of the lay information provided by the Veteran as to the onset, chronicity and continuity of his claimed hearing loss.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

With regard to the decades-long evidentiary gap between active service and the earliest post-service findings of bilateral hearing loss, the lack of any evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first evidence of bilateral hearing loss is itself evidence which tends to show that hearing loss has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Based on the total absence of any indications of hearing loss in service, upon separation, or until 2004, almost 40 years after discharge from service, coupled with the absence of credible lay evidence attesting to hearing loss since service, chronicity and continuity of hearing loss since service is not established.  38 C.F.R. § 3.303(b) (2010).

The critical issue in this case is whether the Veteran's currently manifested bilateral hearing loss is related to noise exposure sustained during service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with bilateral hearing loss during service or for many years after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service, both negative.  38 C.F.R. § 3.303(d).  The record contains two medical opinions addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In 2006, a VA examiner having recorded the Veteran's history of in-service and post-service noise exposure, his lay reports as to the onset of hearing loss, and having reviewed the claims file including the service treatment records and post-service evidence, concluded that it was not likely that the Veteran's bilateral hearing loss was caused by or the result of his active service, primarily reasoning that his separation examination report failed to reveal any indication of hearing deficit.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; but was ultimately and primarily supported by the clinical evidence in this case which is more probative and accurate than the Veteran's lay history, as discussed herein.  The 2006 opinion was confirmed in an addendum provided in 2009, under the same rationale.  

In essence, the only evidence on file supporting the Veteran's claim consists of his own statements and testimony.  However, lay assertions from the Veteran as to the etiology of his bilateral hearing loss (service related due to acoustic trauma sustained therein) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which failed to reveal any indication of hearing loss on separation or until almost 40 years after service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, for the reasons explained above (including inconsistencies), the lay statements and contentions of the Veteran are of lower probative value are as compared to the clinical evidence and VA medical opinions on file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.)

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service in 1965, and a more than 35-year gap between the Veteran's discharge from service and indications of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, another remand is required in this case as to the issues of service connection for tinnitus and for a psychiatric disorder, to include PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).


Psychiatric disorder

The Veteran contends the service connection is warranted for a psychiatric disorder, to include PTSD.  This matter requires additional development prior to adjudication. Specifically, and for the reasons set forth below, the Veteran is entitled to a comprehensive VA examination for mental disorders and an opinion in order for his claim to be fully and fairly evaluated.

The Veteran's DD Form 214 reflects that during his service with the United States Army from May 1964 to June 1965, his primary military occupational specialty was automotive repairman.  In April 2007, the Veteran filed a service connection claim for a mental disorder, to include PTSD.  

Specific to the service connection claim for PTSD, the Veteran has provided several detailed statements addressing his reported in service stressor(s).  He has explained that while driving a truck along his normal route, he saw a Korean cab that had been in an accident.  The cab driver was pinned under the vehicle.  The Veteran reported this to his superiors but no action was taken, as it was a civilian accident.  He drove by the accident for several days in a row and the driver remained pinned under the vehicle.  The Veteran reports that, following the incident, he began to drink frequently, went absent without leave, was given an Article 15, and was denied a promotion.  The file includes a May 2008 formal finding of lack of information required to corroborate stressors associated with a service connection claim for PTSD.  

Private medical records reflect that the Veteran was hospitalized in December 1991, during which time bipolar disorder was diagnosed.  VA records dated in 2007 reflect that bipolar disorder and probable PTSD were diagnosed.  More recent VA records revealed that bipolar disorder, but not PTSD, is currently diagnosed (January 2011).  

Essentially, the record as it currently stands does not clearly establish whether the evidence supports a diagnosis of PTSD, or whether instead, the Veteran's condition is most accurately clinically identified as a psychiatric disorder other than PTSD.  As will be explained below, this distinction is significant, as different legal criteria are used to evaluated PTSD claims, and claims for psychiatric disorders other than PTSD.  

In particular regard to PTSD, establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in- service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho- physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of a Veteran's service.  Id.  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board notes that fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination).

At this point, it has not been established that the Veteran engaged in combat with the enemy and his reported in-service stressors have not been corroborated.  Moreover, as explained above, it is also unclear whether the evidence supports a diagnosis of PTSD made in accordance with accordance with 38 C.F.R. § 4.125(a).  However, in light of the evidence currently on file as well as the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  Given the clinical psychiatric diagnoses of record that possibly include PTSD, an examination is required in order for a VA psychiatrist or psychologist to provide an opinion addressing whether the Veteran's manifestations as well as a claimed stressor are adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.

With respect to the service connection claim for a psychiatric disorder other than PTSD, clarification is required to ascertain whether the Veteran currently has a diagnosed psychiatric disorder other than PTSD which is etiologically related to service or to a service-connected disorder.  As previously mentioned, bipolar disorder was diagnosed as shown by records dated in 1991 and since 2007.  Accordingly, the AMC/RO should arrange for the Veteran to undergo a comprehensive VA mental disorders examination for the purposes outlined above and in compliance with directives set forth below. 

Further, on remand, the Veteran will have an opportunity to identify or submit for the record any additional pertinent information and/or evidence relating to his service connection claim for a psychiatric disorder to include PTSD.

Tinnitus

The Veteran asserts that he currently has tinnitus that is manifested as a result of his period of active service.  The medical evidence of record confirms that the Veteran currently carries a diagnosis of tinnitus.

A VA examination report dated in August 2006 shows that the examiner considered the Veteran's history of in-service and post-service noise exposure, his lay reports as to the onset of tinnitus, and had reviewed the claims file including the service treatment records and post-service evidence, and concluded that the tinnitus was not caused by or the result of acoustic trauma incurred during service, reasoning that there was no medical documentation supporting the Veteran's account that the onset of his tinnitus was during or shortly after service.  

In October 2009, a VA audiologist provided an addendum to the August 2006 opinion, concluding that based on evidence shown in VA records, the most likely etiology of the Veteran's tinnitus was a medication (Celexa) side-effect and explained that, therefore, the tinnitus was less likely than not caused by or the result of in-service noise exposure.  

As the Celexa is a medication that is commonly used to treat symptoms of a psychiatric disorder, and as the issue of service connection for a psychiatric disorder, to include PTSD, is being remanded, the Board finds that the issue of service connection for tinnitus must be held in abeyance until the issue of service connection for a psychiatric disorder, to include PTSD, is resolved.  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As such, the appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder, to include PTSD.  Appropriate steps should be taken to obtain any identified records.

2.  The RO/AMC shall schedule the Veteran for VA examination by a psychiatrist in conjunction with the pending service connection claim for a psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of PTSD.

With respect to the PTSD claim, the examiner shall initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  The specific service-related stressor or stressors supporting that diagnosis should be identified.

The VA examiner must render an opinion as to whether it is at least as likely as not that: (a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (b) the claimed stressor is adequate to support a diagnosis of PTSD; and (c) the Veteran's symptoms are related to the claimed stressor.

The examiner must also identify and diagnose any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not that the disorder was incurred during or first manifested during the Veteran's active service period extending from May 1964 to June 1965 or during the first-post service year.  The examiner must also address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is etiologically related to the Veteran's period of active service.

The medical basis for all opinions expressed should be discussed for the record.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

In doing so, the examiner must acknowledge the Veteran's competent report as to onset and continuity of symptomatology.  All opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  In doing so, the RO/AMC must  consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  Thereafter, the claim of service connection for tinnitus must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


